                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


Larry Dion Jackson,                                   File No. 19-cv-01226 (ECT/SER)

              Plaintiff,

v.                                                   ORDER ACCEPTING REPORT
                                                      AND RECOMMENDATION
Mend Correctional Care, Nurse Martha
Denzer,

           Defendants.
________________________________________________________________________

       The Court has received the June 17, 2019 Report and Recommendation of United

States Magistrate Judge Steven E. Rau. ECF No. 6. No party has objected to that Report

and Recommendation, and the Court therefore reviews it for clear error. See Fed. R. Civ.

P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam). Finding no

clear error, and based upon all of the files, records, and proceedings in the above-captioned

matter, IT IS HEREBY ORDERED THAT:

       1.     The Report and Recommendation [ECF No. 6] is ACCEPTED;

       2.     The Complaint [ECF No. 1] is DISMISSED WITHOUT PREJUDICE for

failure to prosecute pursuant to Fed. R. Civ. P. 41(b); and

       3.     Plaintiff Larry Dion Jackson’s Application to Proceed in District Court

Without Prepaying Fees or Costs [ECF No. 2] is DENIED as MOOT.



Dated: July 12, 2019                      s/ Eric C. Tostrud
                                          Eric C. Tostrud
                                          United States District Court
